DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 USC 371 of PCT/US2019/039239, filed
26 June 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. In addition,
acknowledgment is made of Applicants’ claim for benefit under 35 USC 119(e) to US provisional application 62/693,779, filed 03 July 2018.

Election/Restrictions and Response to Applicants’ Arguments
The traversed election of inventive Group I (claims 1-11, 17-18, and 20-24) set forth in the
response filed 18 November 2022 is acknowledged. Furthermore, the traversed election of the species drawn to a nucleic acid encoding a CAR comprising an antigen recognition domain comprising the amino acid sequences of all of SEQ ID NOs: 1-6, wherein SEQ ID NOs: 1-6 correspond to the CDR amino acid sequences of a Luc90 antigen binding domain is acknowledged. However, Applicants have failed to correctly identify which claims read on the elected species. As such, the following claims are considered to read on the elected species: claims 1-2, 4-11, 17-18, and 20-24.
The traversal is on the grounds that there is unity of invention between Groups (I and IV) and Groups (II and III) because claims directed to a protein sequence and claims directed to a nucleotide sequence encoding that same protein sequence share a special technical feature and have unity of invention when there is no prior art that teaches the protein or the nucleotide sequence. This is not found persuasive, as the fact pattern of Example 39 in Section 10.59 of the ISPEG is not identical to that of the current case. In the current situation, the claimed proteins of Group II are not limited to the combination of two proteins encoded for by the two recited genes in the claimed nucleic acid sequence detailed in claim 1. For instance, the broadest reasonable interpretation of claim 12 only requires a single protein, not the combination of proteins encoded for by the nucleic acid of claim 1. Furthermore, the nucleic acid of claim 1 can encode additional proteins, and the protein of claim 12 can be any of the other proteins. Thus, unity of invention is not present a priori. However, for the sake of thorough prosecution, it is reiterated that Forman et al (WO 2016/090369 A1) teaches a nucleic acid molecule that reads on the nucleic acid of claim 1 (Paragraph [0058]). Therefore, even if there was a shared technical feature, it is not a special technical feature in view of Forman et al. 
Likewise, regarding Groups III and IV, the reasons set forth above discussing the lack of unity a priori also apply. As such, the proteins of Group IV are not necessarily encoded by the nucleic acid of Group III. 
Furthermore, the traversal is also on the grounds that there is unity of invention between Groups I and V because Group V is directed to a method of using the product of Group I. This is not found persuasive for the reasons set forth in pages 6-7 of the restriction requirement filed on 21 September 2022, which detail that the shared technical feature of the nucleic acid is not a special technical feature in view of Forman et al (WO 2016/090369 A1).
As such, claims 12-16, 19, 25, and 28-29 are withdrawn from further consideration by the Examiner, as being drawn to non-elected inventions. The requirement for restriction between Groups I-V is maintained for reasons of record on pages 5-8 of the restriction requirement filed on 21 September 2022 as well as the forthgoing commentary, and hereby made FINAL.
Therefore, claims 1-11, 17-18, and 20-24 are currently under examination to which the following
grounds of rejection are applicable.

Claim Interpretation
	Claims 17-18 refer to “the CAR of claim 1”. However, claim 1 is drawn to a nucleic acid comprising a suicide gene and nucleotide sequence encoding a CAR. For purposes of compact prosecution, rejections will be made based on all possible interpretations of claims 17 and 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of this rejection, claims 17-18 are interpreted for their literal wording. Therefore, the claims are indefinite because they refer to the CAR of claim 1, but claim 1 is directed to a nucleic acid encoding a CAR, not a CAR, per se. Thus, the metes and bounds of the claim are unclear and appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
For purposes of this rejection, claims 17-18 are interpreted for their literal wording. As such, claims 17-18 do not further limit the parent claim of claim 1, as claim 1 is drawn to a nucleic acid and claims 17-18 are drawn to a CAR. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-9, 17, 20-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Forman et al (WO 2016/090369 A1).

The cell surface glycoprotein CS1 is also referred to in literature as the signaling lymphocyte activating molecule F7 (SLAMF7), CD319, or CRACC. As such, SLAMF7 and CS1 are synonymous and will be used interchangeably within the following action. 

Forman et al disclose chimeric antigen receptors (CARs) which comprise an extracellular domain, a transmembrane domain and an intracellular signaling domain (Paragraph [006]). Forman et al also disclose nucleic acid molecules that encode any of the CARs described herein (e.g., vectors that include a nucleic acid sequence encoding one of the CARs) and isolated T cells that express any of the CARs described herein (Paragraph [0010]).
The extracellular domain includes a CS1-specific scFv region or a variant thereof and a spacer comprising a portion of the human Fc domain. The extracellular domain enables the CAR, when expressed on the surface of a T cell, to direct T cell activity to cells expressing CS1 – a receptor expressed on the surface of multiple myeloma. Furthermore, the transmembrane domain includes a CD4, a CD8, a CD28, or a CD3 transmembrane domain. Continuing on, the intracellular signaling domain includes the signaling domain from the zeta chain of the human CD3 complex (CD3ζ) and one or more costimulatory domains, such as a 4-1BB costimulatory domain. The inclusion of a costimulatory domain, such as the 4-1BB costimulatory domain in series with CD3ζ in the intracellular region enables the T cell to receive co-stimulatory signals. These T cells – such as patient-specific, autologous T cells – can be engineered to express the CARs described herein, and the engineered cells can be expanded and used in adoptive T cell therapy. As such, various T cell subsets, including both alpha beta T cells and gamma delta T cells, can be used. In addition, the CAR can be expressed in other immune cells such as NK cells. In some cases, the cells used are a cell population that includes both CD4+ and CD8+ central memory T cells, which are CD62L+, CCR7+, CD45RO+, and CD45RA-. The cell population can include other types of T cells as well (Paragraph [006]).
Forman et al further disclose that the CAR can be expressed with additional sequences that are useful for monitoring expression, for example a T2A skip sequence and a truncated EGFRt. Thus, the CAR can comprise or consist of the amino acid sequence of any of SEQ ID Nos: 29-46, wherein SEQ ID NO: 29 depicts the amino acid sequence of a CS1 CAR that includes a signal peptide, a ribosomal skip sequence, and then suicide gene EGFRt (Paragraphs [0035] - [0036]; Figures 1 and 2).

Consequently, Forman et al anticipate the instant claims as follows:
	Regarding claim 1: Forman et al disclose nucleic acid molecules that encode any of the CARs described herein, wherein the CARs comprise an extracellular domain including a CS1-specific scFV region, a transmembrane domain, and an intracellular signaling domain. Forman et al further state that the CAR can be expressed with additional sequences that are useful for monitoring expression, for example a T2A skip sequence and a truncated EGFR (EGFRt) suicide gene. As such, Forman et al state that the CAR and EGFRt molecules are expressed from a single transcript, as is defined in the amino acid sequence of SEQ ID NO: 29 (Paragraph [0035]). Therefore, the nucleic acid molecule encoding the CAR and T2A-linked EGFRt suicide gene directly reads on the nucleic acid of the instant claim. 
	
Regarding claims 4-5 and 17: For purposes of this rejection, claim 17 is interpreted as if it is further defining the nucleic acid of claim 1 as encoding for a CAR, wherein said CAR is further limited to comprise the transmembrane domain of CD8α or CD28.  As such, following the discussion of claim 1, Forman et al disclose a nucleic acid molecule encoding a chimeric antigen receptor, wherein the chimeric antigen receptor comprises: a CS1 scFv; a spacer region; a CD28 or CD4 transmembrane domain, a CD28 costimulatory domain or a 4-IBB costimulatory domain, an optional Gly-Gly-Gly linker, and a CD3ζ signaling domain (Paragraph [0011]). Therefore, the nucleic acid molecule of Forman et al directly reads on the nucleic acid of the instant claims, as the encoded CAR comprises a T-cell activation domain of CD3ζ with CD28 or 4-IBB costimulatory domains (claim 4) and a CD28 transmembrane domain (claims 5 and 17).
	 
Regarding claims 7-9: Following the discussion of claim 1, as aforementioned, Forman et al disclose that the CD3ζ signaling domain of the CAR can be followed by a T2A ribosomal skip sequence and an EGFRt suicide gene (Paragraphs [0032] – [0033]; Figure 2).
The instant specification states that cleavable linker sequences include the “self-cleaving” 2A peptides, such as the porcine teschovirus-1 2A (P2A) amino acid sequence, equine rhinitis A virus (E2A) amino acid sequence, thosea asigna virus 2A (T2A) amino acid sequence, and foot-and-mouth disease virus (F2A) amino acid sequence (Paragraph [0080]).
Therefore, the nucleic acid of Forman et al directly reads on that of the instant disclosure, as the T2A skip sequence reads on the cleavable linker sequence (claim 7) that is positioned between the nucleotide sequence encoding the CAR and suicide gene (claim 8), wherein the CAR is positioned 5’ of the suicide gene (claim 9).

	Regarding claims 20-24: Following the discussion of claim 1, Forman et al disclose vectors that include a nucleic acid sequence encoding one of the CARs, as well as isolated T cells that express any of these CARs thereof. In addition, the CAR can be expressed in other immune cells such as NK cells. In some cases, the cells used are a cell population that includes various types of T cells. Therefore, the disclosure of Forman et al directly reads on a vector comprising a nucleic acid which further comprises the suicide gene and encoded CAR (claim 20). This vector is then expressed in an isolated host cell (claim 21) – such as a T cell (claim 22) or NK cell (claim 23) – wherein the isolated T cell is within a cell population that includes various types of T cells (claim 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al (WO 2016/090369 A1).
The teachings of Forman et al regarding claim 1 are discussed in the 35 U.S.C 102 section above. 
Regarding claim 10: As aforementioned, Forman et al disclose a T2A skip sequence that is positioned between the nucleotide sequence encoding the CAR and suicide gene, wherein the CAR is positioned 5’ of the suicide gene.
Forman et al do not teach the CAR being positioned 3’ of the suicide gene.
However, it would be prima facie obvious to modify the nucleic acid sequence of Forman et al to include the CAR 3’ of the suicide gene, as it would have been obvious to try. One of ordinary skill in the art before the effective filing date of the invention would have been inclined to try having the suicide gene positioned 3’ of the CAR, as it is the only alternative to that taught in Forman et al. Furthermore, one would have reasonable expectation of success due to the disclosure of Forman et al. This conclusion of obviousness is the “obvious to try” rationale. See MPEP 2143(E): KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Consequently, Forman et al render obvious the nucleic acid of the instant claim, wherein the nucleotide sequence encoding the CAR is positioned or 3’ of the suicide gene. 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al (WO 2016/090369 A1) in view of Di Stasi et al (N Engl J Med, 2011).
The teachings of Forman et al regarding claim 1 are discussed in the 35 U.S.C 102 section above. 
Regarding claim 6: As aforementioned, Forman et al disclose a truncated EGFR suicide gene. However, Forman et al do not teach an inducible caspase-9 suicide gene.
Di Stasi et al disclose an inducible T-cell safety switch that is based on the fusion of human caspase 9 to a modified human FK-binding protein, allowing conditional dimerization. Di Stasi et al further test the activity of the safety switch by introducing the gene into donor T cells (Abstract).
Therefore, it would have been prima facie obvious to modify the nucleic acid of Forman et al to include the inducible caspase 9 (iCasp9) suicide gene instead of the truncated EGFR suicide gene, as Di Stasi et al explain that the use of an otherwise bioinert small molecule to dimerize and activate iCasp9 allows the retention of important antiviral agents for therapy. Furthermore, Di Stasi et al disclose that since the iCasp9 system engages the endogenous apoptotic pathway in the cell, it can cause cell death within minutes after drug administration, whereas other established methods that interfere with DNA synthesis require prolonged treatment and remove a smaller proportion of transduced cells (Page 1680). Thus, one of ordinary skill before the effective filing date of the invention would have been motivated to retain therapeutic agents and have an efficient, yet effective signaling system, and would have had reasonable expectation of success due to the disclosure of Di Stasi et al (Pages 1674 and 1680). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the art by Di Stasi et al.
Consequently, Forman et al as modified by Di Stasi et al render obvious the nucleic acid of claim 1, wherein the suicide gene is the inducible caspase 9 gene.

Claims 1-7, 11, 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/166056 A1).
Galetto discloses a new generation of chimeric antigen receptors (CAR) referred to as multi-chain CARs, which are made specific to the antigen CS1 (Abstract). Furthermore, Galetto discloses polynucleotides and vectors encoding the multi-chain CAR, wherein the polynucleotide comprises a nucleic acid sequence encoding the CS1 specific multi-chain CAR (Page 23, Polynucleotides, vectors).
In a preferred embodiment of the invention, Galetto discloses an extracellular ligand-binding domain of the multi-chain CAR, wherein the extracellular ligand-binding domain is a single chain antibody fragment (scFv) comprising the light (VL) and the heavy (VH) variable fragment of a target antigen specific monoclonal antibody specific to CS1 joined by a flexible linker. As such, said scFv is an anti-CS1 scFv, preferably provided in Table 5 as SEQ ID NOs: 13 to 22 (Page 6; Page 17). 
Likewise, Galetto discloses a preferred embodiment of the invention, wherein the transmembrane polypeptides of the multi-chain CAR further comprise a stalk region between the extracellular ligand-binding domain and transmembrane domain. The term "stalk region" is defined as generally meaning any oligo- or polypeptide that functions to link the transmembrane domain to the extracellular ligand-binding domain. As such, the stalk region may be derived from all or part of naturally occurring molecules, such as from all or part of the extracellular region of CD8, CD4 or CD28, or from all or part of an antibody constant region. However, Galetto discloses that said stalk region is preferably part of human CD8 alpha chain (e.g. NP_001139345.1) (Page 17). 
Galetto discloses yet another embodiment of the invention, wherein a signal transducing domain or intracellular signaling domain of the multi-chain CAR of the invention is responsible for intracellular signaling following the binding of extracellular ligand binding domain to the target resulting in the activation of the immune cell and immune response. Preferred examples of the signal transducing domain for use in the multi-chain CAR can be the cytoplasmic sequences of the Fc receptor or T cell receptor and co-receptors that act in concert to initiate signal transduction following antigen receptor engagement, as well as any derivate or variant of these sequences and any synthetic sequence that as the same functional capability. Signal transduction domains comprise two distinct classes of cytoplasmic signaling sequence, those that initiate antigen-dependent primary activation, and those that act in an antigen-independent manner to provide a secondary or co- stimulatory signal. Primary cytoplasmic signaling sequence can comprise signaling motifs which are known as immunoreceptor tyrosine-based activation motifs of ITAMs. ITAMs are well defined signaling motifs found in the intracytoplasmic tail of a variety of receptors that serve as binding sites for syk/zap70 class tyrosine kinases. Examples of ITAM used in the invention can include those derived from TCRζ, FcRγ, FcRβ, FcRε, CD3γ, CD3δ, CD3ε, CD5, CD22, CD79a, CD79b and CD66d. Galetto further discloses that, in a preferred embodiment, the signaling transducing domain of the multi-chain CAR can comprise the CD3ζ signaling domain, or the intracytoplasmic domain of the FcsRI beta or gamma chains (Page 19).
Furthermore, in another particular embodiment of the invention, Galetto discloses that the signal transduction domain of the multi-chain CAR comprises a co-stimulatory signal molecule. A "co-stimulatory molecule" refers to the cognate binding partner on a T-cell that specifically binds with a co-stimulatory ligand, thereby mediating a co-stimulatory response by the cell, such as, but not limited to proliferation. Such co-stimulatory molecules include CD27, CD28, CD8, 4-IBB (CD137), OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, and a ligand that specifically binds with CD83 (Pages 19-20).
The invention of Galetto also further relates to isolated cells or cell lines comprising at least one multi-chain CAR as described above. Said isolated cells include a dendritic cell, killer dendritic cell, a mast cell, a NK-cell, a B-cell, or a T-cell selected from the group consisting of inflammatory T-lymphocytes, cytotoxic T-lymphocytes, regulatory T-lymphocytes, or helper T-lymphocytes (Pages 28-29, Modified T-cells).
As such, Galetto discloses that this isolated cell expressing the CS1-specific multi-chain CAR of the invention can be further genetically engineered to improve its resistance to immunosuppressive drugs or chemotherapy treatments. In one embodiment of the invention, cells bearing a drug resistance gene or a modified gene conferring resistance to a drug also comprise an inducible suicide gene – the induction of which provokes cell death – allowing their selective destruction. In other words, the "suicide gene" is a nucleic acid coding for a product, wherein the product causes cell death by itself or in the presence of other compounds. Such suicide genes include caspase-9, which can be activated using a specific chemical inducer of dimerization (Pages 43-44, Suicide genes in anti-CS1 msCAR-expressing immune cells).

Consequently, the nucleic acid of Galetto is comparable to the instant claims as follows:
	Regarding claims 1 and 6: Galetto discloses the generation of chimeric antigen receptors (CAR) referred to as multi-chain CARs – which are made specific to the antigen CS1 – and the nucleic acid sequence encoding the CS1 specific multi-chain CAR thereof. These multi-chain CARs comprise an extracellular ligand-binding domain, a stalk region between the extracellular ligand-binding domain and transmembrane domain, and a signal transducing domain or intracellular signaling domain with a co-stimulatory signal molecule. Furthermore, Galetto discloses that the isolated cells containing the multi-chain CARs are further engineered to comprise a suicide gene, which is a nucleic acid coding for a product, wherein the product causes cell death by itself or in the presence of other compounds. Such suicide genes include caspase-9, which can be activated using a specific chemical inducer of dimerization. 
	Galetto differs from the instant invention in that Galetto does not explicitly teach a single nucleic acid comprising the suicide gene and nucleotide encoding the multi-chain CAR. 
	However, as Galetto discloses both the nucleic acid sequence encoding the CS1 specific multi-chain CAR and suicide gene in separate embodiments, as well as the motivation to include the suicide gene as a safety switch for the selective destruction of administered T-cells, it would have been prima facie obvious to try and combine these two embodiments with the same nucleic acid (Pages 43-44, Suicide genes in anti-CS1 msCAR-expressing immune cells). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have control over the engineered T-cells, and would have had reasonable expectation of success due to the disclosure of Galetto (Pages 17, 19, 23, and 43-44). This conclusion of obviousness is based both on a teaching, suggestion, and motivation in the art, as well as the “obvious to try” rationale. See MPEP 2143(E): KSR, 550 U.S. at 421, 82 USPQ2d at 1397
	Consequently, Galetto renders obvious a nucleic acid comprising a suicide gene and nucleotide sequence encoding for a multi-chain CAR. The multi-chain CAR of Galetto reads on the CAR of the instant disclosure, wherein the multi-chain CAR comprises an extracellular ligand-binding domain (antigen recognition domain), a stalk region between the extracellular ligand-binding domain and transmembrane domain, and a signal transducing domain or intracellular signaling domain with a co-stimulatory signal molecule (T-cell activation domain) – as is detailed in claim 1. Furthermore, the inducible suicide gene of caspase-9 detailed in Galetto directly reads on the suicide gene within the nucleic acid of instant claim 6. 
	
Regarding claims 2-3: Following the discussion of claim 1, the preferred embodiment of the invention wherein Galetto discloses the extracellular ligand-binding domain of the multi-chain CAR is relied upon. As such, the extracellular ligand-binding domain is a single chain antibody fragment (scFv) comprising the light (VL) and the heavy (VH) variable fragment of a target antigen specific monoclonal antibody specific to CS1, which are provided in Table 5 as SEQ ID NOs: 13 to 22 (Page 6). However, binding domains specific to CS1 other than scFv can also be used for predefined targeting of lymphocytes, such as receptor ligands like a vascular endothelial growth factor polypeptide, an integrin-binding peptide, heregulin or an IL-13 mutein, antibody binding domains, antibody hypervariable loops or CDRs (Page 17). 
SEQ ID NOs: 13 and 14 of Galetto respectively recite the heavy variable fragment and light variable fragment of Luc90 and have a 100% identity to SEQ ID NOs: 13 and 14 of the instant disclosure, thus directly reading on the nucleic acid of instant claim 3. Furthermore, as Galetto discloses that the extracellular binding domain (antigen recognition domain) can comprise CDRs instead of the scFv region, it would be obvious for the extracellular ligand-binding domain of Galetto to match the variable fragments and comprise the CDRs of Luc90, as are recited in SEQ ID NOs: 1-6 of instant claim 2. 

	Regarding claim 4: Following the discussion of claim 1, the embodiments of the invention wherein Galetto discloses the signal transducing domain or intracellular signaling domain and co-stimulatory molecules are relied upon. As such, the signaling transducing domain of the multi-chain CAR comprises the FcRγ or CD3ζ signaling domain with co-stimulatory molecules CD27, CD28, 4-IBB, OX40, or ICOS. This directly reads on the T-cell activation domain of the nucleic acid in the instant claim. 

	Regarding claims 5 and 17: For purposes of this rejection, claim 17 is interpreted as if it is further defining the nucleic acid of claim 1 as encoding for a CAR, wherein said CAR is further limited to comprise the transmembrane domain of CD8α or CD28.  As such, following the discussion of claim 1, the embodiment of the invention wherein Galetto discloses that the transmembrane polypeptides of the multi-chain CAR further comprise a stalk region between the extracellular ligand-binding domain and transmembrane domain is relied upon. Galetto details that the stalk region is derived from all or part of naturally occurring molecules, such as from all or part of the extracellular region of CD8, CD4 or CD28 – and is preferably part of the human CD8α chain. As the nucleic acid encodes the multi-chain CAR of the present invention, this directly reads on both instant claims 5 and 17. 

Regarding claim 7: Following the discussion of claim 1, Galetto further discloses a particular embodiment of the invention wherein the different nucleic acid sequences of the transmembrane polypeptides within the multi-chain CAR can be included in one polynucleotide or vector via a nucleic acid sequence encoding a ribosomal skip sequence, such as a sequence encoding a 2A peptide. 2A peptides cause a ribosomal "skip" from one codon to the next without the formation of a peptide bond between the two amino acids encoded by the codons. Thus, two polypeptides can be synthesized from a single, contiguous open reading frame within an mRNA when the polypeptides are separated by a 2A oligopeptide sequence that is in frame. Such ribosomal skip mechanisms are well known in the art and are known to be used by several vectors for the expression of several proteins encoded by a single messenger RNA. Such skip mechanisms include GSG-T2A and GSG-P2A, as detailed in Table 4 of Galetto (Table 4, Page 5; Page 24; Table 6, Page 7)
The instant specification states that cleavable linker sequences include the “self-cleaving” 2A peptides, such as the porcine teschovirus-1 2A (P2A) amino acid sequence, equine rhinitis A virus (E2A) amino acid sequence, thosea asigna virus 2A (T2A) amino acid sequence, and foot-and-mouth disease virus (F2A) amino acid sequence (Paragraph [0080]).
Therefore, the skip mechanisms of Galetto directly draw to the cleavable linker sequence of the instant claim. 

Regarding claims 11 and 18: For purposes of this rejection, claim 18 is interpreted as if it is further defining the nucleic acid of claim 1 as encoding for a CAR, wherein said CAR is further limited as comprising the amino acid sequence of any one of SEQ ID NOs: 27-31. As such, as aforementioned in the discussion of claim 1 above, Galetto discloses the generation of multi-chain CARs comprising an extracellular ligand-binding domain, a stalk region between the extracellular ligand-binding domain and transmembrane domain, and a signal transducing domain or intracellular signaling domain with a co-stimulatory signal molecule. The extracellular ligand-binding domain is a scFv comprising the VL and VH fragments of a CS1-specific monoclonal antibody provided in SEQ ID NOs: 13 to 22, the stalk region is human CD8α (e.g. NP_001139345.1), and the signaling transducing domain is CD3ζ with co-stimulatory molecules CD28 and 4-IBB. 
Galetto further teaches the sequences of each individual component in the associated SEQ ID NOs: CD8α (hinge in SEQ ID NO:2; full protein in NP_001139345.1), CD28 (SEQ ID NO: 7), CD3ζ (SEQ ID NO: 10), and 4-1BB (SEQ ID NO: 6) (Tables 1-3, Pages 4-5). These respectively align to SEQ ID NOs: 18-21 of the instant disclosure, all of which have 100% identity with their corresponding sequence except for CD28, which has 93% identity to instant SEQ ID NO:19. Galetto also teaches a template for CS1-specific multi-chain CARs in Figure 2 (Page 55). Galetto does not teach the specific sequences aligning to SEQ ID NOs: 27-31 of the instant disclosure. 
However, it would have been prima face obvious to combine the individual components of Galetto in the arrangement as depicted in the copied version of Figure 2B or 2C below, and ultimately form the sequences detailed in Table 1 of the instant specification, or SEQ ID NOs: 27 or 29 (see instant Specification, Page 13). This conclusion of obviousness is based on the fact that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods – as are detailed in Galetto’s disclosure on Pages 16-22, Multi-chain Chimeric Antigen Receptor (CAR) – with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143(I)(A); KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

    PNG
    media_image1.png
    549
    580
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    549
    580
    media_image1.png
    Greyscale


Regarding claims 20-24: Following the discussion of claim 1, Galetto discloses polynucleotides and vectors encoding the multi-chain CAR, wherein the polynucleotide consists in an expression vector (claim 20). Such examples include a plasmid for introduction into a bacterial host cell, or a viral vector – such as a baculovirus vector – for transfection of an insect host cell, or a plasmid or viral vector – such as a lentivirus – for transfection of a mammalian host cell (Page 23, Polynucleotides, vectors). Galetto further discloses that the isolated host cell (claim 21) or cell lines (claim 24) include a NK-cell (claim 23) or T-cell (claim 22). Therefore, the vectors and host cell of Galetto directly reads on those of the instant claims.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/166056 A1) in view of Di Stasi et al (N Engl J Med, 2011).
The teachings of Galetto in regards to claims 1 and 7 are discussed in the 35 U.S.C. 102 section above.
Regarding claim 8: As aforementioned in the discussion of claims 1 and 7 above, Galetto discloses a particular embodiment of the invention wherein the different nucleic acid sequences of the transmembrane polypeptides within the multi-chain CAR can be included in one polynucleotide or vector via a nucleic acid sequence encoding a ribosomal skip sequence, such as a sequence encoding a 2A peptide. 
Galetto also teaches another embodiment of the invention, wherein the CS1-specific multi-chain CAR-T cell further comprises at least one drug resistance gene and a suicide gene via homologous recombination, thus allowing said cells to be destroyed (Pages 44-45).
Galetto does not disclose a cleavable linker sequence positioned between the nucleotide sequence encoding the CAR and the suicide gene.
Di Stasi et al teach an inducible T-cell safety switch that is based on the fusion of human caspase 9 to a modified human FK-binding protein, allowing conditional dimerization. Di Stasi et al further test the activity of the safety switch by introducing the gene into donor T cells (Abstract). As such, in one embodiment of the experiment, Di Stasi disclose that the transgene SFG.iCasp9.2A.ΔCD19 consists of iCasp9, which is linked through a sequence of 2A derived nucleotides to truncated human CD19 (Figure 1C, Page 1677; Page 1674, Plasmid, Retrovirus, and Retroviral Transduction). 
Therefore, it would be prima facie obvious to modify the nucleic acid sequence of Galetto to include a 2A nucleotide sequence between the nucleotide sequence encoding the CAR and the suicide gene, as is suggested in Di Stasi et al. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the different nucleic acid sequences included in a single polynucleotide or vector, which is possible when a nucleic acid sequence encoding a ribosomal skip sequence – such as a sequence encoding a 2A peptide – is included (Galetto, Page 24). One also would have reasonable expectation of success due to the protocols outlined in Di Stasi et al (Page 1674) coupled with the disclosure of Galetto. This conclusion of obviousness is based on a teaching, suggestion, or motivation in the art by Galetto and Di Stasi et al. 
Consequently, Galetto as modified by Di Stasi et al render obvious the nucleic acid of the instant claim, wherein the nucleotide sequence encoding the cleavable linker sequence is positioned between the nucleotide sequence encoding the CAR and the suicide gene.

Regarding claims 9-10: Following the discussion of claim 1, as aforementioned, Galetto teaches the inclusion of a suicide gene within the CS1-specific multi-chain CAR-T cell expressed via homologous recombination.
Galetto is silent to the position of the suicide gene in relation to the multi-chain CAR.
Di Stasi et al teach the inclusion of the iCasp9 suicide gene in a position 5’ to the truncated human CD19 (Figure 1C, Page 1677). However, Di Stasi also state that the iCasp9 suicide gene is linked through a sequence of 2A-derived nucleotides. As such, 2A nucleotides – and the linked iCasp9 suicide gene – can necessarily be situated 3’ to the truncated human CD19. 
Therefore, it would be prima facie obvious to modify the nucleic acid sequence of Galetto to include the suicide gene either 5’ or 3’ of the CAR, as is taught or suggested in Di Stasi et al. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the suicide gene positioned 5’ or 3’ within the nucleic acid sequence including the CAR, and would have reasonable expectation of success due to the protocols outlined in Di Stasi et al (Page 1674). This conclusion of obviousness is based on a teaching, suggestion, or motivation in the art by Di Stasi et al. 
Consequently, Galetto as modified by Di Stasi et al render obvious the nucleic acid of the instant claims, wherein the nucleotide sequence encoding the CAR is positioned either 5’ (claim 9) or 3’ (claim 10) of the suicide gene. 

Double Patenting
For purposes of this warning, claims 17-18 are interpreted as if they are further defining the nucleic acid of claim 1 as encoding for a CAR, wherein said CAR includes the claims limitations imposed in claims 17-18. In this case, claims 5 and 17 are duplicates, as are claims 6 and 18. 
Applicant is advised that should claims 5 or 6 be found allowable, claims 17 and 18, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633